internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-111418-99 date date parent purchaser seller target state x state y business a business b purchaser’s company officials target’s company official tax preparer plr-111418-99 date date date dear we respond to your letter dated date in which you requested on behalf of parent and seller an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a late election parent as the common parent of the consolidated_group that includes purchaser and seller are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1 of the income_tax regulations with respect to purchaser’s acquisition of the target stock on date the election the information submitted for our review is summarized below purchaser a state x corporation is engaged in both business a and business b purchaser files its returns on a consolidated basis with its parent parent target a state y corporation also joins in the consolidated_returns of its parent seller target is engaged in business a for business reasons on date purchaser acquired all of the issued and outstanding_stock of target for cash the stock purchase agreement provided that at purchaser’s option seller would join with purchaser in making an election under sec_338 with respect to the purchase of target the election was due on date the stock purchase agreement however did not indicate the due_date for the election and purchaser failed to make the election in addition purchaser’s chief financial officer who had extensive knowledge of the stock purchase agreement abruptly left the company the missed election was discovered on date purchaser has represented that the acquisition of target constituted a qualified_stock_purchase within the meaning of sec_338 and that purchaser was not related to target within the meaning of sec_338 the period of limitations on assessments under sec_6501 has not expired for parent’s and its related entities’ target's or any of the seller’s taxable_year s in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase qsp sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements plr-111418-99 for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for target a sec_338 election is deemed made for target sec_338 defines a qsp as any transaction or series of transactions in which stock meeting the requirements of sec_1504 of a corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of stock but only if i the basis of the stock in the hands of the purchasing_corporation is not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under sec_1014 relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to jointly elect to treat the target_corporation as selling all of its assets and distributing the proceeds in complete_liquidation the sale of stock included in the qsp is generally ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qsp of the target_corporation stock sec_1_338_h_10_-1 and provide that if a sec_338 election is made for the target_corporation it is irrevocable and a sec_338 election is deemed made for the target_corporation more specifically target is treated as if while a member of the selling group or owned by the selling affiliate it distributed all of its assets in complete_liquidation sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate on form_8023 in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form_8023 provide that a sec_338 election must be made jointly by the purchasing_corporation or the common parent of the consolidated_group of which the purchasing_corporation is a member or the selling affiliate and the selling corporation or the common parent of the consolidated_group of which the selling corporation is a member or the selling affiliate the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation the instructions further provide that plr-111418-99 the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they provide specific details as to the preparation of the signature attachment and its attachment to form_8023 sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form_8023 and the instructions thereto under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for purchaser and seller to file the election provided purchaser and seller show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser seller target’s and purchaser’s company officials and purchaser’s tax preparer explain the circumstances that resulted in the failure to timely file the election the information establishes that relief was requested under sec_301_9100-3 before the failure to make the election was discovered by the service and that no reporting position was taken by any affected party that did not conform with the election see sec_301_9100-3 also the information establishes that tax professionals were responsible for the election that parent and seller relied on them to timely make the election and that the government plr-111418-99 will not be prejudiced if relief is granted see sec_301_9100-3 and sec_301 b v based on the facts and information submitted including the representations made we conclude that parent and seller have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent as the common parent of the consolidated_group that includes purchaser the deemed acquiring_corporation and seller to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on i parent and seller signing the election ii parent and seller treating the acquisition sale of the target stock as a sec_338 transaction and iii the taxpayers’ ie seller’s and parent’s tax_liability if any being not lower in the aggregate for all years to which the election apply than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent and seller must file the election in accordance with sec_1_338_h_10_-1 that is a new election on form_8023 must be executed on or after the date of this letter which grants an extension and must be filed in accordance with the instructions to the form see announcement -2 1998_2_irb_38 a copy of this letter should be attached to the election form parent and seller must amend their returns to report the transaction as a sec_338 transaction for the year in with the transaction was consummated and to attach to their returns a copy of this letter and a copy of the election along with the information required with the election form we express no opinion as to whether the acquisition sale of target’s stock qualifies as a qsp under sec_338 whether the acquisition sale of target’s stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by seller on the target’s deemed asset sale in addition we express no opinion as to the tax consequences of filing the late election under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the late election that are not specifically set forth in the above ruling for purposes of plr-111418-99 granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer that requested this ruling sincerely yours assistant chief_counsel corporate by ____________________ bernita l thigpen deputy assistant chief_counsel corporate
